Campbell, J.,
delivered the opinion of the court.
Mrs. Gregory, widow of J. A. Hill, deceased, is entitled to be endowed of her deceased husband’s share of the land of which he was a tenant in common at the time of his death; and as a means to the end of having dower assigned to her according to her rights, she is entitled to have a partition of the estate held in common by her deceased husband and co-tenants.
Decree overruling demurrer is affirmed, and cause remanded for demurrants to answer within thirty days after the mandate herein shall be filed below.